SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Educational Development Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1. Amount previously paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: Notice of Annual Meeting and Proxy Statement Annual Meeting of Shareholders Thursday, July 19, 2012 EDUCATIONAL DEVELOPMENT CORPORATION 10302 East 55th Place Tulsa, Oklahoma 74146 June 19, 2012 To The Shareholders of Educational Development Corporation: You are cordially invited to attend the 2012 annual meeting of shareholders of Educational Development Corporation on Thursday, July 19, 2012 at our Corporate offices, 10th Place, Tulsa, Oklahoma, commencing at 10:00 a.m., Central time. The notice of the annual meeting and proxy statement accompanying this letter provide information concerning matters to be considered and acted upon at the annual meeting.During the annual meeting we will provide a report on our operations, followed by a time for questions and answers. Whether or not you plan to attend the annual meeting, we encourage you to sign and return the enclosed proxy card as promptly as possible in the enclosed postage paid envelope so that your shares are represented at the meeting.Regardless of the number of shares you own, your vote is important. Thank you for your continued interest and support. Sincerely, Randall W. White Chairman of the Board and President Enclosures TABLE OF CONTENTS NOTICE OF ANNUAL MEETING OF SHAREHOLDERS 1 QUESTIONS AND ANSWERS 2-4 VOTING SECURITIES 4 PROPOSAL FOR ACTION AT THE ANNUAL MEETING – Proposal 1, Election of Directors 5-6 BOARD OF DIRECTORS 6-9 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 9 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE SECTION 16(A) 9 EXECUTIVE COMPENSATION 10 EMPLOYMENT CONTRACTS 10 COMPENSATION COMMITTEE REPORT 10-11 OPTION EXERCISES 11 COMPENSATION PLANS 11 REPORT OF THE AUDIT COMMITTEE 12 INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 13 PROPOSAL FOR ACTION AT THE ANNUAL MEETING – Proposal 2, Ratification of Accounting Firm 13 SHAREHOLDER PROPOSALS 14 ANNUAL REPORT AND FORM 10-K 14 OTHER MATTERS 14 EDUCATIONAL DEVELOPMENT CORPORATION 10302 East 55th Place Tulsa, Oklahoma 74146 (918) 622-4522 NOTICE OF 2 TIME AND DATE: 10:00 a.m. on July 19, 2012 PLACE: Educational Development Corporation Corporate Office, Executive Conference Room 10302 East 55th Place Tulsa, Oklahoma ITEMS OF BUSINESS: (1) To elect one Class I director (2) To ratify the appointment of HoganTaylor LLP as our independent registered public accounting firm for the year ending February 29, 2012 (3) To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. WHO CAN VOTE: You are entitled to vote if you were a shareholder of record at the close of business on the record date, June 08, 2012. VOTING BY PROXY: Please submit a proxy as soon as possible so that your shares of our common stock can be voted at the Annual Meeting in accordance with your instructions. For specific instructions on voting, please refer to the instructions on the enclosed proxy card. 2: A copy of our fiscal year 2012 Annual Report is enclosed. DATE OF MAILING: This notice, the attached Proxy Statement, the accompanying proxy card and our 2012 Annual Report are first being mailed to shareholders on or about June 19, 2012. By Order of the Board of Directors Randall W. White, Chairman of the Board and President Tulsa, Oklahoma June 19, 2012 1 QUESTIONS AND ANSWERS WHO MAY ATTEND THE ANNUAL MEETING? All shareholders who held shares of our common stock on June 08, 2012 may attend.If your stock is held in the name of a broker, bank, or other holder of record, often referred to as “in street name,” just bring a copy of your brokerage account statement or a proxy card which you can get from your broker, bank, or other holder of record of your stock. WHAT IS A PROXY? A proxy is your legal designation of another person to vote the stock you own.That other person is called a proxy.If you designate someone as your proxy in a written document, that document also is called a proxy or a proxy card.Randall W. White and Marilyn R. Pinney have been designated by the Company as proxies for the 2012 Annual Meeting of Shareholders. WHO CAN VOTE AT THE MEETING? The record date for the 2012 Annual Meeting of Shareholders is June 08, 2012.The record date was established by our Board of Directors.Shareholders of record at the close of business on the record date are entitled to: (a)receive notice of the meeting; and (b)vote at the meeting and any adjournments or postponements of the meeting. On the record date, 3,916,766 shares of our common stock were outstanding.Each shareholder is entitled to one vote for each share of common stock held on the record date, except that cumulative voting is authorized with respect to the election of directors, as further described under “Voting Securities,” in this Proxy Statement. HOW DO I VOTE? You may vote in person at the meeting or you may appoint a proxy, by mail, to vote your shares.If you return a signed card but do not provide voting instructions, your shares will be voted FOR the proposal to be voted on at the meeting. WHAT ARE THE DIFFERENT METHODS THAT I CAN USE TO VOTE MY SHARES OF COMMON STOCK? (a) By Written Proxy: Shareholders of record can vote by marking, signing, and timely returning the enclosed proxy card. Street name or beneficial holders must follow the directions provided by their broker, bank, or other nominee in order to direct such broker, bank, or nominee how to vote. (b) In Person: All shareholders may vote in person at the meeting. Street names or beneficial holders must obtain a legal proxy from their broker, bank, or nominee prior to the meeting in order to vote in person. HOW MANY VOTES MUST BE PRESENT TO HOLD THE MEETING? A majority of our outstanding shares of common stock, as of the record date, must be present at the annual meeting in order to hold the annual meeting and conduct business. This is called a quorum. Shares of our common stock are counted as present at the annual meeting if the holder of such shares: (a)is present and votes in person at the annual meeting; or (b)has properly submitted a proxy card. HOW ARE ABSTENTIONS COUNTED? Abstentions are counted as present for the purpose of determining the presence of a quorum. 2 HOW DO I REVOKE MY PROXY? You have the right to revoke your proxy at any time before the meeting by: (1)notifying our corporate secretary in writing; (2)returning a later-dated proxy card; or (3)voting in person. WILL MY STOCK BE VOTED IF I DO NOT PROVIDE MY PROXY? Your stock may be voted if it is held in the name of a brokerage firm, even if you do not provide the brokerage firm with voting instructions.Brokerage firms have the authority under the rules of The NASDAQ Stock Market, Inc., or NASDAQ, to vote stock for which their customers do not provide voting instructions on certain “routine” matters.We believe that the ratification of our independent accounting firm is a routine matter for which brokerage firms may vote stock that is held in the name of brokerage firms but do not have voting instructions from you. WHAT IF A SHAREHOLDER DOES NOT SPECIFY A CHOICE FOR A MATTER WHEN RETURNING A PROXY? Shareholders should specify their choice for each matter on the enclosed proxy.If no specific instructions are given, proxies that are signed and returned will be voted FOR the election of all director nominees. WHAT HAPPENS IF I DON’T VOTE? If you do not return your proxy, or vote in person or through a firm, your non-vote will have no effect on the outcome. WILL ADDITIONAL PROPOSALS BE PRESENTED, OTHER THAN THOSE INCLUDED IN THIS PROXY STATEMENT? We know of no matters to be presented at the annual meeting other than those included in this notice.By signing the proxy card you are also giving authority to the persons named on the proxy card to take action on additional matters that may properly come before the annual meeting.Should any other matter requiring a vote of shareholders arise, the persons named in the accompanying proxy card will vote according to their best judgment. HOW MANY VOTES ARE NEEDED TO APPROVE OUR PROPOSALS? The affirmative vote of a plurality of the shares of common stock present in person or by proxy and entitled to vote is required for the election of a director. However, other matters that may properly come before the annual meeting may require a majority or more than a majority vote under our By-laws, the laws of the state of Delaware, our Amended and Restated Certificate of Incorporation, or other applicable laws. WHAT DOES IT MEAN IF I RECEIVE MORE THAN ONE PROXY CARD? If your shares are registered differently and are in more than one account, you will receive more than one proxy card and proxy statement.Please sign and return all proxy cards to ensure that all your shares of common stock are voted.We encourage you to have all accounts registered in the same name and address whenever possible. 3 WHAT IF ONLY ONE COPY OF THESE PROXY MATERIALS WAS DELIVERED TO MULTIPLE SHAREHOLDERS WHO SHARE A SINGLE ADDRESS? In some cases, only one copy of this Proxy Statement is being delivered to multiple shareholders sharing an address unless we have received contrary instructions from one or more of the shareholders.We will deliver promptly, upon written or oral request, a separate copy of this Proxy Statement and the accompanying 2009 Annual Report to a shareholder at a shared address to which a single copy of the document was delivered.To request a separate delivery of these materials now or in the future, a shareholder may submit a written request to Corporate Secretary, Educational Development Corporation, 10302 E. 55th Place, Tulsa, OK 74146 or an oral request by telephone at (918) 622-4522.Additionally, any shareholders who are presently sharing an address and receiving multiple copies of either the Proxy Statement or the 2012 Annual Report and who would rather receive a single copy of such materials may instruct us accordingly by directing their request to us in the manner provided above. WHO BEARS THE COST OF THIS SOLICITATION? This accompanying proxy is being solicited by and on behalf of our Board of Directors.We will pay the entire cost of preparing, assembling, printing, mailing, and distributing these proxy materials.In addition, we may reimburse banks, brokerage firms, and other custodians, nominees, and fiduciaries representing beneficial owners of shares of our common stock for their expenses in forwarding solicitation materials to such beneficial owners.In addition to sending you these materials, some of our directors, officers and employees may contact youpersonally or by mail, telephone, facsimile, email or other means of communication (electronic or otherwise).No additional compensation will be paid for such services but out-of-pocket expenses may be reimbursed WHAT IS THE DIFFERENCE BETWEEN HOLDING STOCK AS A “SHAREHOLDER OF RECORD” AND HOLDING STOCK AS “BENEFICIAL OWNER” (OR “IN STREET NAME”)? Most shareholders are considered the “beneficial owners” of their stock, that is, they hold their stock through a broker, bank or other nominee rather than directly in their own name.As summarized below, there are some distinctions between stock held of record and stock owned beneficially or in “street name.” (a) Shareholder of Record:If your stock is registered directly in your name with our transfer agent, you are considered the shareholder of record with respect to that stock and proxy materials are sent directly to you by us.As our shareholder of record, you have the right to grant your voting proxy directly to us or to vote in person at the annual meeting.We have enclosed a proxy card for your vote. (b) Beneficial Owner:If your stock is held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you by your broker, bank, or nominee (who is considered the shareholder of record with respect to those shares).As the beneficial owner, you have the right to direct your broker, bank, or nominee on how to vote if you follow the instructions you receive from your broker, bank, or nominee.You are also invited to attend the annual meeting.However, since you are not the shareholder of record, you may not vote these shares in person at the annual meeting, unless you request, complete, and deliver the proper documentation provided by your broker, bank or nominee and bring it with you to the meeting. VOTING SECURITIES Our $0.20 par value common stock is the only class of capital stock authorized by its Amended and Restated Certificate of Incorporation.The number of shares of our common stock which may be voted at the meeting or any adjournment thereof is 3,916,766 shares [see comment above about the number of outstanding shares], which was the number of shares outstanding as of June 08, 2012, the record date.Each shareholder is entitled to one vote for each share of our common stock held, except that cumulative voting is authorized with respect to the election of directors.In other words, solely for the purpose of electing directors, each share of our common stock will entitle the holder thereof to a number of votes equal to the number of directors being elected and each shareholder may cast all of his votes for a single nominee, or may distribute them among any two or more nominees.Votes will be tabulated by an inspector of election appointed by our Board of Directors. 4 PROPOSAL FOR ACTION AT THE ANNUAL MEETING Proposal One: Election of Directors Our Amended and Restated Certificate of Incorporation and By-laws provide that the Board of Directors shall consist of three to fifteen directors, the exact number of which is determined by resolution of the Board of Directors or by the shareholders at the annual meeting.The Board of Directors has adopted a resolution establishing five (5) as the number of directors of the Company. Our Amended and Restated Certificate of Incorporation and By-laws provide that the Board of Directors shall be divided into three classes, each consisting of as close to one-third of the total directors as possible.Each class of directors serves a three-year term expiring at the Annual Meeting of Shareholders in the year listed in the table below: Class II (2012)
